Citation Nr: 1126667	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  05-04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for corneal damage, traumatic cataract and optic nerve atrophy, right eye, with aphakia (right eye disability).  

2.  Entitlement to an increased rating in excess of 20 percent for hypertension.  

3.  Entitlement to an increased rating in excess of 10 percent for status post scrotal fixation, bilateral, with excision appendix testes and appendix epididymitis, bilateral and I&D scrotal hematoma (scrotal disability).  

4.  Entitlement to an increased rating in excess of 10 percent for chondromalacia, left knee (left knee disability).  

5.  Entitlement to an increased rating in excess of 10 percent for chondromalacia, right knee (right knee disability).  

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to June 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  A RO rating decision dated in May 2003, in pertinent part, denied increased evaluations for the Veteran's service-connected hypertension, right eye disability, scrotal disability, and right knee disability.  In the same decision, the RO increased the evaluation of the Veteran's service-connected left knee disability to 10 percent disabling, and denied his claim for individual unemployability (TDIU).  The Veteran filed a timely appeal of these determinations to the Board.  In September 2007, the RO continued the denial of the Veteran's TDIU claim.  

In June 2009, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veteran's Law Judge in Montgomery, Alabama.  A transcript of these proceedings has been associated with the Veteran's claims file. 

The case was remanded in August 2009 for further development of the evidence.  That development has been accomplished and the claims have been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's service-connected right eye disability has been manifested by blindness in the left eye with no light perception, without enucleation of the eye

2.  The Veteran is not blind in the non-service-connected left eye.  

3.  Throughout the appeal, the Veteran's hypertension has been predominately manifested by diastolic blood pressure readings of no more than 110, without predominate readings of 120 or more.  

4.  Throughout the appeal, the Veteran's scrotal disability has been manifested by pain for which he takes daily medication, without evidence of recurrent symptomatic infection requiring drainage or frequent hospitalizations more than twice per year or the need for intensive management.  

5.  Throughout the appeal, the Veteran's right knee disability has been manifested by pain and noncompensable limitation of motion, without other impairment such as lateral instability or recurrent subluxation.  

6.  Throughout the appeal, the Veteran's left knee disability has been manifested by pain and noncompensable limitation of motion, without other impairment such as lateral instability or recurrent subluxation.  

7.  Service connection is currently in effect for disability of the right eye, rated 30 percent disabling; hypertension, rated 20 percent disabling; a scrotal disability, rated 10 percent disabling; chondromalacia of the right knee, rated 10 percent disabling; chondromalacia of the left knee, rated 10 percent disabling; and chalazion with resolved lid cellulitis, rated zero percent disabling.  The Veteran's combined evaluation is 60 percent.  

8.  The veteran reported that he had two years of college education and work experience as a postal worker. 

9.  The service-connected disabilities, standing alone, are not of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 percent for residuals of left eye injury have not been met have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.75, Diagnostic Codes (Code) 6027, 6070 (2010).  

2.  The criteria for an increased rating in excess of 10 percent for hypertension have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Code 7101 (2010).  

3.  The criteria for an increased rating in excess of 10 percent for scrotal disability have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Code 7525 (2010).  

4.  The criteria for an increased rating in excess of 10 percent for chondromalacia of the right knee have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5003 (2010).  

5.  The criteria for an increased rating in excess of 10 percent for chondromalacia of the left knee have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5003 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  May 2004, January 2005, and February 2007 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Board has made attempts to obtain all of the records utilized by the Social Security Administration in a claim for benefits, but has been notified that those records are not available, having been destroyed.  The RO arranged for VA examinations in September 2003, May 2006, November 2007, August 2008, and April 2009.  These examinations, taken together, are found to be adequate for rating purposes for the issues decided in this decision.  In this regard, it is noted that the examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the Veteran's service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  In addition, the Veteran has not alleged that the examinations are inadequate and so they are presumed to have been adequate.  Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Rating Eye Disability

Service connection for a right eye disability, listed as corneal damage, traumatic cataract and optic nerve atrophy of the right eye, with aphakia, was granted by the RO in a March 1981 rating decision.  The 30 percent rating was established at that time under the criteria for evaluation of cataracts (Code 6027) and blindness of one eye, with normal vision in the other (Code 6070).  Disabilities of the eye are rated under 38 C.F.R. § 4.84, Codes 6000 to 6092.  

The Veteran's claim for increased rating was received in January 2003.  The medical records show that the Veteran suffered an injury to the right eye in service, which left him with only light perception in the right eye due to corneal damage, traumatic cataract, and optic nerve atrophy.  On examination by VA in February 2003, the Veteran's best corrected vision in the right eye was no light perception.  Vision in the left eye was 20/30+.  Visual field in the left eye was full, except for one peripheral defect inferior nasally.  The diagnoses were vision loss in the right eye secondary to trauma, aphakia in the right eye, hyperopia, astigmatism and presbyopia in the left eye, peripheral retinal holes in the left eye and lattice degeneration in the left eye.  Enucleation of the right eye was not demonstrated.  

On examination by VA in April 2007, blindness was noted in the right eye, with the left eye having visual acuity of 20/25.  Similar findings were noted during VA outpatient treatment in March 2010.  Similar findings were noted on VA examination in June 2010.  

Where only one eye disability is service connected, as here, the visual acuity in the non-service-connected eye is considered normal (20/40 or better) unless there is blindness in that eye.  See Villano v. Brown, 10 Vet. App. 248 (1997); see also 38 U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. §§ 3.383, 4.14, 4.78.  The Veteran's left eye disorder is not service connected.  Critically, the VA examinations determined that the Veteran has no blindness or anatomical loss of the left eye.  The Veteran was found to have 20/30 and 20/25 vision with correction, in the left eye. Therefore, his left eye is considered normal for rating purposes.  See Villano, supra.  

The Veteran has not offered any medical evidence to contradict the findings of the VA examinations.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim, but he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board has considered the application of other diagnostic codes.  Ratings above 30 percent require some measurable impairment of visual acuity in both eyes, or anatomical loss of the service-connected eye.  See, e.g., 38 C.F.R. § 4.84a, Codes 6061, 6062, 6063, 6064, 6065, 6067, 6068, 6069, 6073, 6076, and 6078.  While there is significant impairment of vision in his right eye, the Veteran's left eye is normal for rating purposes and there has been no anatomical loss of the right eye. Therefore, there are no available schedular ratings in excess of 30 percent.  

Diagnostic Code 6080 provides disability ratings for visual field loss.  Because the Veteran's non-service-connected right eye is normal, the only available ratings are for unilateral visual field loss.  See 38 C.F.R. § 4.84a, Diagnostic Code 6080.  The only ratings for unilateral visual field loss are, however, 30 percent or less.  As such, this does not avail the Veteran.  

As there are no available schedular ratings above 30 percent for a unilateral vision disability with normal vision in the non-service-connected eye, the Board finds that the criteria for a rating in excess of 30 percent have not been met.  The claim for increase must be denied on a schedular basis.  

Rating Hypertension

Service connection for hypertension was granted by the RO in a December 2001 rating decision.  The 20 percent rating was established at that time under the criteria for this disability (Code 7101).  The Veteran's claim for increased rating was received in January 2003.  

For hypertensive vascular disease, with diastolic pressure of predominantly 100 or more, or with systolic pressure predominantly 160 or more, or; where continuous medication is shown necessary for the control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a 10 percent rating is assigned. With diastolic pressure predominantly 110 or more, or with systolic pressure predominantly 200 or more, a 20 percent rating is warranted.  With diastolic pressure predominantly 120 or more, a 40 percent rating is warranted.  38 C.F.R. § 4.104, Code 7101.  

The Board has reviewed all of the evidence of record and can find no basis for a rating in excess of the currently assigned 20 percent rating for any period because diastolic blood pressure readings are not shown to be predominantly 120 or more for any period.  In this regard, it is noted that on examination by VA in February 2003, the Veteran's blood pressure readings were reported as 144/106, 160/104, and 158/110.  May 2007 were 194/111, 188/118, and 202/126.  At that time, the Veteran described having had mild effects from his hypertension on his usual daily activities that he described as headaches and dizziness.  VA outpatient treatment records, dated from 1996 to February 2011 show that the Veteran is taking medication for control of his blood pressure, but diastolic readings of 120 or higher were not recorded.  

The single disastolic blood pressure reading of 126 in May 2007 does not constitute readings that are predominantly 120 or more.  The record contains a report of only one isolated reading in excess of 120.  As readings of this level must predominate for a 40 percent rating, a rating in excess of the currently assigned 20 percent is not warranted.   

Rating Scrotal Disability

Service connection for the Veteran's scrotal disability, status post scrotal fixation, bilaterally, with excision appendix testes and appendix epididymitis, bilaterally and I and D scrotal hematoma was granted by the RO in a March 1981 rating decision.  A noncompensable (zero percent) rating was granted at that time.  The current 10 percent rating was established in a December 2001 rating decision under the provisions of Code 7525 for epididymo-orchitis.  

Code 7525 is used to rate epididymo-orchitis, or inflammation of the epididymis and testis.  It is evaluated as a urinary tract infection.  38 C.F.R. § 4.115b.  For a urinary tract infection, a 10 percent disability rating is warranted when the Veteran is on long-term drug therapy, with one to two hospitalizations per year or requiring intermittent intensive management.  A 30 percent disability rating is warranted when there is recurrent symptomatic infection requiring drainage or frequent hospitalization (greater than two times per year), or continuous intensive management.  38 C.F.R. § 4.115a.  

The Veteran's claim for increased rating was received in January 2003.  On February 2003 VA examination the Veteran's history of injury and subsequent surgery of the scrotum in 1974 was reported.  On review of the genitourinary system, the Veteran stated that he had no problem with kidney or prostate function.  On examination, there was a scar on the right lower quadrant where he had surgery on the abdominal wall that was three inches in length.  The scar was well-healed.  There was also a scar on the scrotum in the midline.  This scar was well-healed, with no keloid formation.  The diagnosis was status post scrotal fixation, bilaterally, with excision of the appendix of the testes secondary to a scrotal hematoma, recovered.  

On May 2007 VA examination, the Veteran's history of scrotal injury was again reviewed.  At that time, it was reported that the Veteran took 5 mg acetamin with oxycodone (Percocet) for pain in this area every six hours.  He reportedly had no side effects from this treatment.  On review of the genitourinary system, the Veteran reported no history of abnormal flow, urgency, dysuria, or hesitancy.  He did have testicular pain and erectile dysfunction, but no scrotal mass or genital lesion.  There were no reports of urethral discharge, urinary frequency, nocturia, incontinence, dialysis, obstructive voiding, or repetitive urinary tract infection.  Examination of the genitourinary system showed normal testis, epididymis, seminal vesicles and spermatic cord.  Examination of the penis, anus, rectum and prostate were also normal.  A non-tender scar on the inferior aspect of the scrotal wall was noted.  The diagnosis was residuals of bilateral scrotal fixation with excision appendix testes and I &D scrotal hematoma.  The associated problem of scrotal pain was noted.  It was believed that this had a significant effect on the Veteran's occupation due to decreased mobility and pain.  The affect on usual activities such as chores and shopping was considered moderate, but no affect was noted on such activities as feeding, bathing or dressing.  

The Veteran's scrotal disability causes him pain for which he takes daily medication; however, the disability is not shown to involve recurrent symptomatic infection requiring drainage or frequent hospitalizations more than twice per year.  In fact, VA outpatient treatment records do not show treatment for complaints of this disability.  Neither have continuous signs of the need for intensive management been demonstrated.  As such, the Veteran's scrotal disability is not shown to warrant a rating in excess of 10 percent for any period.  

The Board has considered optional criteria such as evaluation for the Veteran's scarring, but as the scars are shown to be well-healed and non-tender, a separate compensable evaluation is not warranted on this basis.  38 C.F.R. §§ 4.14, 4.25, 4.118, Codes 7801-7805; Esteban v. Brown, 6 Vet. App. 259 (1994).  Under these circumstances, a rating in excess of 10 percent for this disability is not warranted for any period.  

Rating Bilateral Knee Disability

Service connection for the chondromalacia of each knee was granted by the RO in a March 1981 rating decision.  A noncompensable (zero percent) rating was assigned for each knee at that time.  The current 10 percent rating was established for the right knee in a December 2001 rating decision under the provisions of Code 5003, as analogous to arthritis of the knee joint.  The 10 percent rating was established for the left knee under the same Code (5003) in the May 2003 rating decision giving rise to this appeal.  The Veteran's claim for increased rating for each knee was received in January 2003.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, Code 5003.  

For slight impairment of the knee, with recurrent subluxation or lateral instability, a 10 percent rating is warranted.  For moderate impairment, 20 percent rating is warranted; a 30 percent rating requires severe impairment.  38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires that flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent rating.  A 20 percent rating requires that extension be limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

In cases where there are distinct disabilities caused from arthritis of the knee as well as other impairment of the knee, separate evaluations may be assigned.  See VAOPGCPREC 23-97.  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98.

In rating musculoskeletal disabilities, 38 C.F.R. § 4.40 (regarding functional loss) must be considered apart from and in addition to the appropriate Diagnostic Codes in the VA Schedule for Rating Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  

On February 2003 VA examination, the Veteran stated that he had had knee pain during service and had been diagnosed as having chondromalacia for which he was treated with a knee brace.  Examination of the right knee showed no localized tenderness.  Range of motion was from -5 degrees extension to 120 degrees flexion.  Repetitive movements of the right knee caused the Veteran to have significant pain in the lower lumbar region, right hip and leg.  Range of motion of the left leg was from 0 degrees extension to 135 degrees flexion, which the examiner stated was normal.  The Veteran could do repetitive movements of the left knee without difficulty.  He did have pain on endurance.  Examination of the gait showed that he walked with a limping gait favoring the right leg.  X-ray studies showed no evidence of significant bone or joint abnormalities in either knee.  The diagnosis was chondromalacia of the knees, with minimal pain.  

On May 2007 VA examination, range of motion of the left knee was from 0 degrees extension to 133 degrees flexion.  There was pain at 132 degrees of flexion.  There was no further limitation on repetitive use.  Regarding the right knee, active range of motion was from 10 degrees extension to 116 degrees flexion.  Pain in the right knee was noted between 36 degrees of extension and 10 degrees extension.  There was no further limitation on repetitive use.  X-rays of the knees showed slight narrowing of the medial tibiofemoral joint compartment associated with small subtle focal areas of subchondral lucency suggesting early changes of osteochondritis dissecans.  The diagnosis was osteochondritis of both knees.  

On VA examination in June 2010, tenderness was noted on palpation of the medial and lateral joints of the knees.  He had positive patellar grind and excellent range of motion of the knees from 0 to 130 degrees, which the examiner stated was normal.  There was no change in range of motion on repetition.  The examiner stated that the Veteran was "irritable" between 120 and 130 degrees flexion and between 0 and 10 degrees extension.  There was no varus or valgus instability in either knee although varus stressing caused some irritability in the right knee over the medial compartment.  He had excellent end-point, anterior and posterior drawer sighs, and negative Lachman's sign.  McMurray's sign caused irritability.  There was no significant fatigability when performing repeated range of motion.  He walked with a mildly antalgic gait primarily on the right side.  X-rays showed no significant degenerative joint disease, no osteophytic changes, no destructive bony lesions, or significant osseus processes in either knee.  The assessment was bilateral knee moderate chondromalacia.  The examiner opined  the chondromalacia was likely the result of normal degenerative processes of the knee and was likely unrelated to any service activity.  Related to limitation of function due to pain, there was pain on range of motion, but the examiner could not express any additional limitation of motion with any degree of medical certainty.  

The record shows that the disability of each of the Veteran's knees causes pain, with intermittent limitation of motion.  At times, the record shows the range of motion of the knees to be considered normal, and at other times limited in flexion, in the left knee, and extension in the right knee.  The Veteran has been awarded a 10 percent rating for each knee under Code 5003 on the basis of noncompensable limitation of motion, as analogous to arthritis of the knee joint, despite the fact that arthritis has not actually been demonstrated in either joint by X-ray evidence, but a diagnosis of chondromalacia has been rendered.  

The limitation of motion demonstrated has not been shown to warrant a rating in excess of the current 10 percent for any period.  Arthritis may warrant a 10 percent rating for limitation of motion that is noncompensable under the appropriate diagnostic codes and a 10 percent rating for extension limited to 10 degrees shown on examination in 2007 is demonstrated, but more than a 10 percent rating is not demonstrated.  In other words, neither limitation of flexion or extension more nearly approximating a 20 percent rating has been demonstrated in the record at any time.  Neither has other disability such as instability or repeated subluxation been demonstrated so that a separate 10 percent rating may be assigned on this basis.  Under these circumstances, the Board finds that more than a 10 percent rating for each knee has not been demonstrated for any period.  

Extraschedular Considerations

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  

Regarding the Veteran's eye disability, the examination and treatment records do not identify an exceptional or unusual clinical picture as a result of the service-connected right eye disabilities.  The schedular rating criteria provide for ratings analogous to cataracts (Code 6027), based on measurable impairment of visual acuity in both eyes, and blindness of one eye with normal vision in the other (Code 6070) or anatomical loss of the service-connected eye.  

Regarding the Veteran's hypertension, scrotal disability, and knee disabilities, the Board finds that a comparison of the Veteran's disability level and symptomatology to the rating schedule shows that the degrees of disability that have been assigned throughout the appeal period under consideration are contemplated by the rating schedule.  The Veteran's knee limitation of motion is rated as analogous to arthritis, and directly corresponds to the schedular criteria for the 10 percent rating for noncompensable limitation of motion, which also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Moreover other disability has not been demonstrated in either knee so there is no basis for a separate schedular rating that recognized functional impairment distinct from the limitation of motion.  The Veteran's hypertension, which is rated based on blood pressure readings and the need for medications, is directly contemplated in the rating schedule.  

The rating for the scrotal disability utilized some of the factors, such as frequent hospitalization, that are used for an award on an extraschedular basis.  The schedular rating criteria provide for ratings analogous to urinary tract infection, including whether there is long-term drug therapy, frequency of hospitalizations per year, whether the disability required intensive management, and whether the management is intermittent or intensive.  38 C.F.R. § 4.115a and 4.115b.    For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's disabilities, and no referral for an extraschedular rating is required.  


TDIU

The Veteran is also claiming TDIU.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

In his application for TDIU, the Veteran reported that he had last worked in 1988 as a postal worker.  He reported having had two years of college education.  Service connection is currently in effect for disability of the right eye, rated 30 percent disabling; hypertension, rated 20 percent disabling; a scrotal disability, rated 10 percent disabling; chondromalacia of the right knee, rated 10 percent disabling; chondromalacia of the left knee, rated 10 percent disabling; and chalazion with resolved lid cellulitis, rated zero percent disabling.  The Veteran's combined disability rating is 60 percent.  

Although the Veteran has a combined 60 percent rating, this is not due to a single disability or a combination of disabilities from a common source.  Thus, he does not meet the schedular criteria for consideration of TDIU.  Nevertheless, he may be found entitled to this benefit if it is shown that his service-connected disabilities, standing alone, are of sufficient severity that they prevent his from engaging in (either obtaining or maintaining) substantially gainful employment.  

For a veteran to prevail on a claim for TDIU, the record must reflect some factor which takes his case outside the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Review of the record shows that the Veteran's service-connected disabilities do not render him incapable of performing the physical and mental acts required by employment.  While the Veteran may not be employable, the record shows that he has additional disability from non-service-connected disorders, primarily that of the lumbar spine, which significantly interfere with his ability to work.  Under these circumstances, as the Veteran's service-connected disabilities standing alone do not render him unable to obtain or retain substantially gainful employment, the claim for TDIU must be denied.  


ORDER

A rating in excess of 30 percent for a right eye disability is denied.  

A rating in excess of 20 percent for hypertension is denied.  

A rating in excess of 10 percent for scrotal disability is denied.  

A rating in excess of 10 percent for chondromalacia, left knee is denied.  

A rating in excess of 10 percent for chondromalacia, right knee is denied.  

A TDIU is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


